Citation Nr: 0416272	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  01-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disorder.

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for compression 
fracture, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the Albuquerque, New Mexico Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran appeared at a hearing before the RO Decision 
Review Officer in August 2001, and a hearing was held at the 
RO before the undersigned Veterans Law Judge in September 
2002.  Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  A bilateral ankle disorder is unrelated to service.

2.  A bilateral knee disorder is unrelated to service or to 
service-connected disability.

3.  Compression fracture of the lumbar spine is unrelated to 
service or to service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred or aggravated 
in peacetime service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. § 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).

2.  A bilateral knee disorder was not incurred or aggravated 
in peacetime service and is not proximately due to or the 
result of service-connected disability, and arthritis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

3.  Compression fracture of the lumbar spine was not incurred 
or aggravated in peacetime service and is not proximately due 
to or the result of service-connected disability, and 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the March 2001 VCAA letter to him.  
That letter advised him of VA's duty to notify him about his 
claim, and of VA's duty to assist him.  It advised him what 
the evidence must show to establish entitlement.  It advised 
him what had been received from him, and what had been done 
to help with his claim.  It advised him what information or 
evidence it still needed from him and it advised him to 
complete, sign, and return enclosed VA Form 21-4142 to 
authorize release of medical records to the VA.  It advised 
him that he could get records himself and send them to VA.  
It advised him to send the information describing additional 
evidence or the evidence itself to VA.  Moreover, the 
statement of the case issued in May 2001 and supplemental 
statements of the case issued in June 2002 and January 2004 
further advised him of the basis of the denial of his claims.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports,  Social Security Administration records, 
and private treatment records have been obtained.  Reasonable 
attempts were made to obtain all identified relevant 
evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

In light of Pelegrini v. Principi, 17 Vet. App. 212 (2004), 
the Board notes that in this case, the VCAA letter came after 
the initial denial of the claim.  However, the denial of the 
claim occurred before the VCAA became law.  Consequently, 
VCAA notification prior to the initial denial was impossible.  
The Board has reviewed the record and finds that there has 
been no prejudice to the veteran and that there is no further 
process which is now due.  The veteran has been given ample 
notice and ample opportunity to submit all evidence.  The RO 
considered additional evidence in the May 2001 statement of 
the case and in the June 2002 and January 2004 supplemental 
statements of the case, and the Board is basing its decision 
on all of the evidence of record.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Arthritis will be presumed to have been incurred in service 
if manifest to a degree of 10 percent within one year of 
discharge from a period of service.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  



Analysis

Bilateral ankles

A February 1962 service medical record shows that the veteran 
reported he had twisted his left ankle that day.  It was 
tender below the lateral malleolus.  X-rays of both ankles 
were negative for fracture or dislocation.  On service 
evaluation in March 1963, the veteran was seen for a right 
ankle sprain.  There was edema in the lateral malleolus area.  
A wet X-ray was negative.  The next day he was told to soak 
his right foot in Epsom salt.  The next day he was told to 
continue crutches as needed.  Several days later in March 
1963, he still had swelling and discomfort to the right 
ankle.  On service separation examination in July 1963, the 
veteran stated that he thought that as of then, he was in the 
best of health.  He denied having foot trouble, and clinical 
evaluations of the veteran's lower extremities and feet were 
normal.  

A January 1976 private hospital discharge summary contains no 
indications of ankle disability and indicates that after 
examination, the veteran's bones, joints, muscles, and 
extremities and neurological evaluation were normal.  

VA and private outpatient and inpatient treatment records 
from 1987 to 2001 reflect that in February 1988, the veteran 
reported fracturing his ankles in the army, and physical 
examination of the veteran's extremities revealed medial 
right knee joint tenderness.  June 1990 private medical 
records reflect that the veteran complained of multiple joint 
pain, but not of ankle pain, and reported a history of a left 
ankle injury in 1961 and a right ankle injury in 1963.  On 
physical examination in June 1990, his ankles and feet 
appeared to be normal.  On private evaluation in July 1999, 
degenerative joint disease of the ankles was assessed.

During the August 2001 VA RO hearing, the veteran described 
his inservice ankle injuries and stated that he had had ankle 
problems in service and lived with his ankle problems after 
service.  He noted that he did not seek treatment after 
service because he had no medical insurance.

In August 2001, D.D. stated that he had known the veteran 
since 1985 and that the veteran had problems with his ankles 
and knees. 

In April 2002, a VA examination was conducted.  The examiner 
reviewed the veteran's claims folder and hard chart and 
reported history.  Degenerative joint disease of the left 
ankle was diagnosed.  X-rays of the right ankle and foot 
revealed an unremarkable right ankle, a moderate plantar 
spur, moderate hallux valgus, and osteoarthritis in the first 
metatarsophalangeal joint.  X-rays of the left ankle and foot 
revealed mild degenerative changes, plantar calcaneal spur 
and hallux valgus.  The examiner opined that it was unlikely 
that the ankle symptoms he had were related to the treatment 
in service.  

In June 2002, I.G.L. stated that his letter concerned an 
injury to the veteran in November 1961.  The veteran went to 
the infirmary.  Mr. L. was informed of the veteran's limp 
that persisted all through basic training and the veteran had 
continued to have a visible limp.  Mr. L. was in basic 
training at the same time as the veteran and believed that 
his disability stemmed from his military service.  

In July 2002, W.M. stated that he worked with the veteran in 
the spring and summer of 1965.  He noticed a limp.  He asked 
the veteran why he was like that and he said he had injured 
his ankles in the army and his ankles used to sprain easily.  
He had to walk with his feet outward and even then his ankles 
continued to bother him.  In 1967, the veteran was limping 
quite noticeably.  

In July 2002, T.J.C. stated that in 1963, he witnessed the 
leg/ankle injury sustained by the veteran.  He recalled that 
it handicapped the veteran to the point where he needed to 
utilize crutches for a period of time and prior to his 
discharge there was a noticeable impairment in his gait.  

During a September 2002 hearing before undersigned, the 
veteran stated that the reason why he did not complain about 
his ankles at the time of his separation examination was the 
possibility of being extended for the Vietnam war, and that 
the reason why he did not file a claim for his ankles earlier 
than he did was because he did not know about VA benefits.  
He stated that he had had the problem with his ankles since 
service and just lived with it.  

The evidence shows that the veteran's current bilateral ankle 
disability was not manifest in service and is unrelated to 
service.  

The veteran was treated in service for a sprain of each 
ankle.  However, ankle X-rays at that time were negative.  On 
separation examination clinical evaluation of his lower 
extremities and feet was normal.  The clinical findings by 
the service separation examiner in July 1963 are very 
probative evidence concerning the status of the veteran's 
ankles at that time, since the service separation examiner 
was trained, provided a clinical evaluation, and recorded the 
information at the time.

Furthermore, there is no treatment for or diagnosis of 
bilateral ankle disability for many years after service.  A 
January 1976 private hospital discharge summary indicates 
that the veteran had no lasting disability from his inservice 
ankle problems as examinations showed that the veteran's 
bones, joints, muscles and extremities were normal.  
Additionally, arthritis was first shown more than 25 years 
after service.  

The statements in favor of the claim from the veteran's 
friends and fellow servicemen are outweighed by the service 
and postservice medical evidence.  To the extent that they 
establish the ankle injuries in service, they provide no 
further information than that already shown in the service 
medical records.  They are not medical professionals and, as 
lay persons, are not competent to establish any diagnosis or 
etiology for their purported observations of the veteran's 
condition.  The Board notes that as late as June 1990, 
medical records indicated d that the veteran complained of 
multiple joint problems but not of ankle or foot problems, 
and that his ankles and feet were physically examined and 
appeared to be normal in June 1990.  Also of much greater 
weight than the lay statements is the April 2002 VA medical 
examination and opinion.  The examiner reviewed the veteran's 
claims folder and hard chart and considered the veteran's 
history and opined that it was unlikely that the veteran's 
current ankle symptoms were related to the treatment in 
service.  

The Board notes that lay opinions concerning what caused the 
veteran's current ankle disorder are not competent evidence 
of causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Bilateral knees

On service induction examination in September 1961 the 
veteran reported a history of occasional discomfort in the 
left knee and of one occasion on which the knee locked with 
no recurrence.  Examination of the lower extremities was 
normal.  In November 1961, the veteran complained of 
migratory pains in both knees for the past 2 years.  X-rays 
of the knees were normal.  On service discharge examination 
in July 1963, the veteran stated that he thought that as of 
then, he was in the best of health.  He reported a history of 
"trick" right knee on two occasions prior to service with 
none in service.  Clinical evaluation of the veteran's lower 
extremities was normal.  

A January 1976 private hospital discharge summary contains no 
indications of knee disability and indicates that after 
examination, the veteran's bones, joints, muscles, and 
extremities and neurological evaluation were normal.  

On VA evaluation in February 1988, the veteran complained of 
right knee pain, and and physical examination of the 
veteran's extremities revealed medial right knee joint 
tenderness.  

On VA evaluation in April 1989, the veteran complained of 
bilateral knee pain, right greater than left, and he stated 
that he thought it was related to an ankle injury in the 
service.  The impression was degenerative joint disease of 
both knees, right greater than left.  X-rays revealed 
degenerative changes of both knees.

A June 1990 private medical record indicates that the veteran 
stated that he first started having pain in his knees in 
1977.  On VA evaluation in June 2000, the veteran reported 
knee pain since the late 1960's.  

During the August 2001 VA RO hearing, it was noted that there 
was treatment for bilateral knee pain shown in the service 
medical records.  The veteran stated that as his ankles 
became worse, so did his knees.

In August 2001 D.D. stated that he had known the veteran 
since 1985 and that the veteran had had problems with his 
knees since that time.

On VA examination in April 2002, a VA examiner reviewed the 
veteran's claims folder and hard chart, considered his 
history, and opined that it was unlikely that the knee 
symptoms the veteran now had were related to his treatment in 
service.  Degenerative joint disease of the knees was 
diagnosed.

In June 2002 , I.G.L. stated that his letter concerned an 
injury in November 1961.  The veteran went to the infirmary.  
Mr. L. was informed of the veteran's limp that persisted all 
through basic training.  The veteran had continued to have a 
visible limp.  Mr. L. was in basic training at the same time 
as the veteran and believed that his disability stemmed from 
his military service.  

During the September 2002 hearing before undersigned, the 
veteran stated that in about 1967 or 1968, his knees started 
giving him problems, and that it was from his ankles.  

The evidence shows that the veteran's current bilateral knee 
disability was not manifest in service and is unrelated to 
service.  Service medical records showed complaints of 
migratory joint pain in the knees on one occasion in November 
1961 with no further indications of knee problems during more 
than one and 1/2 years of his remaining service.  On the 
induction and separation examinations he referred to 
preservice problems with his knees but did not relate any 
chronic problems with his knees during service.  The knees 
were normal on both examinations, and the preservice history 
is of no probative value

There is no treatment for or diagnosis of bilateral knee 
disability for many years after service.  A January 1976 
private hospital discharge summary indicates that the veteran 
had no chronic knee problems as examinations showed that the 
veteran's bones, joints, muscles and extremities were normal.  
Arthritis of the knees was first shown in 1989, more than 25 
years after service discharge; there were no manifestations 
of arthritis shown during the first postservice year.  The 
only competent medical opinion of record concerning the 
relationship between the veteran's knee disability and 
service is the April 2002 VA medical opinion.  The examiner 
reviewed the veteran's claims folder and hard chart and 
considered the veteran's history, and indicated that it was 
unlikely that the veteran's current knee symptoms were 
related to his treatment in service.  

The only lay statement that specifically referenced knee 
problems was that of Mr. D. who first met the veteran in 
1985, more than 20 years after service.  Moreover, opinions 
from laypersons concerning the relationship between current 
knee disability and service are of no probative value 
concerning causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

To the extent that the veteran claims that his current knee 
disability was caused by his ankle disability, service 
connection has not been established for his ankle disability, 
and, therefore, as a matter of law, service connection cannot 
be granted for a bilateral knee disability as secondary to a 
service-connected disability.  38 C.F.R. § 3.310 (2003); see 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Compression fracture, lumbar spine

Service medical records are devoid of complaints, treatment 
or diagnoses suggestive of a back disorder.  On service 
separation examination, the spine was normal.

A January 1976 private hospital discharge summary contains no 
indications of lumbar spine disorder and indicates that after 
examination, the veteran's bones, joints, muscles, and 
extremities and neurological evaluation were normal.  

A January 1990 private medical record indicates that the 
veteran stated that he fell 12 feet off a ladder that 
morning.  He complained of back pain, and X-rays revealed a 
compression fracture of L1. 

On a January 1991 private psychiatric examination the veteran 
reported that he had a job-related accident in January 1990 
when he was standing on a ladder that slipped on the ice, 
causing him to fall and land on his back.

During the August 2001 VA RO hearing, the veteran indicated 
that in January 1990, he twisted one of his ankles on the 
last step going up the ladder, and the ladder flipped out 
from under him and he fell on his back.

In an August 2001 statement, D.D. stated that the veteran had 
had problems with his ankles and knees since he met him in 
1985 and that in 1990 while climbing a ladder, the veteran's 
ankle gave way and he fell, causing major back problems.

The veteran underwent VA spine examination in April 2002.  
The examiner reviewed the claims folder and other available 
medical records and, after examination, diagnosed chronic 
lumbar strain, old compression fracture of L1 and 
degenerative joint disease of the lumbar spine.  She also 
opined that it was unlikely that the lumbar fracture was due 
to the ankle injuries, noting that private medical records 
after the injury did not mention any ankle problem at that 
time.

The service medical records do not report lumbar spine 
disease or injury and the veteran's spine was normal on 
service separation examination in July 1963.  The first 
indication of a back disability is in January 1990, and the 
1990 medical records indicate that the veteran's L1 fracture 
was due to an on-the-job injury and not related to service.  
There is no competent medical evidence relating the veteran's 
current back disability to service nor are there 
manifestations of a back disability, including arthritis, 
during service or within the first postservice year.

The veteran's primary assertion is that his back disability 
was caused by his ankle disability which he believes is 
related to service.  However, in this case service connection 
has not been established for his ankle disability, and, 
therefore, as a matter of law, service connection cannot be 
granted for a back disability as secondary to a service-
connected disability.  38 C.F.R. § 3.310 (2003); see Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Moreover, although he 
presented a lay statement from D.D. to the effect that the 
veteran fell in 1990 because his ankle gave way, there is no 
indication that Mr. D. witnessed the accident, and the VA 
examiner who reviewed the claims folder opined that there was 
no relationship between the veteran's ankle disabilities and 
the injury that caused the compression fracture of L1.  The 
veteran did not report any ankle problem when he was treated 
for the back injury in 1990 or when he described the injury 
on psychiatric examination in 1991.  

The evidence of record shows that the veteran's lumbar spine 
compression fracture is unrelated to service or to a service-
connected disability.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for compression fracture, 
lumbar spine, is denied.


	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



